PER CURIAM.
Appellant contends, and the state concedes, that appellant’s conviction and sentence on Count III of attempted uttering of a forged instrument is void as there is no such crime. King v. State, Fla., 339 So.2d 172, opinion issued October 7, 1976.
Accordingly, the judgment and sentence on County III of the Information are vacated and as so modified the judgment and sentence appealed from are affirmed.
AFFIRMED AS MODIFIED.
DOWNEY and DAUKSCH, JJ., and GREEN, OLIVER L., Jr., Associate Judge, concur.